     Case 3:18-cv-00673-JAG Document 1 Filed 10/02/18 Page 1 of 4 PageID# 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

FLSMIDTH INC.                             )
2040 Avenue C                             )
Bethlehem, PA 18017                       )
                                          )
       Plaintiff,                         )
                                          )
               v.                         )                    Case No. 3:18-cv-00673-JAG
                                          )
DOMINION ENERGY SERVICES, INC.            )
120 Tredegar Street                       )
Richmond, VA 23219                        )
                                          )
SERVE:                                    )
                                          )
CT Corporation System                     )
4701 Cox Road, Suite 285                  )
Glen Allen, VA 23060                      )
                                          )
       Defendant.                         )
__________________________________________)

                                            COMPLAINT

         FLSmidth Inc. (“FLS”), by counsel, for its Complaint against Dominion Energy Services,

Inc. (“Dominion”) states the following:

                                     NATURE OF THE ACTION

         1.        This is an action for breach of contract arising out of Dominions’ failure to make

payments owed to FLS in accordance with a contract between Dominion and FLS. Specifically,

FLS provided engineering services, labor, materials, and equipment to Dominion under Purchase

Order No. 70285017 dated December 3, 2014 (the “PO”), and Dominion has failed to pay the

balance due and owed of $164,750.79.




4842-4309-2335.2
     Case 3:18-cv-00673-JAG Document 1 Filed 10/02/18 Page 2 of 4 PageID# 2



                                               PARTIES

         2.        FLS is a corporation formed in Delaware, with its principal place of business in

Bethlehem, Pennsylvania.

         3.        Dominion is a corporation formed in the Commonwealth of Virginia with its

principal place of business in Richmond, Virginia.

                                   JURISDICTION AND VENUE

         4.        Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. FLS is a

Delaware corporation with its principal place of business in Pennsylvania. Dominion is a Virginia

corporation with its principal place of business in Virginia. The amount in controversy, exclusive

of interest and costs, exceeds $75,000.

         5.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

Dominion is located in this District and a substantial part of the events or omissions on which the

claims asserted herein are based occurred in this District.

                                     FACTUAL ALLEGATIONS

         6.        Pursuant to the PO, FLS was to provide engineering services, labor, materials, and

equipment at the VA City Hybrid Energy Center, Dominion, 3425 Russell Creek Road, St. Paul,

VA 24283, for a sum of $3,266,414.34, plus Virginia sales taxes totaling $144,597.15.

         7.        From December of 2014 through July 2015, FLS provided the engineering services,

labor, materials, and equipment required under the PO, including additional materials and services,

pursuant to an addendum to the PO for the additional amount of $18,334.53, plus Virginia taxes

totaling $333.32.

         8.        The adjusted sum of the PO is $3,284,748.87, plus Virginia sales taxes totaling

$144,930.47, for a total PO sum of $3,429,679.34.


                                                   2
4842-4309-2335.2
     Case 3:18-cv-00673-JAG Document 1 Filed 10/02/18 Page 3 of 4 PageID# 3



         9.        To date, Dominion has paid FLS $3,264,928.55 leaving an unpaid balance due and

owed of $164,750.79.

         10.       FLS has repeatedly demanded payment from Dominion of the outstanding balance

due under the PO.

         11.       Dominion has admitted that FLS is due the outstanding balance of $164,750.79. By

email dated August 17, 2018, Dominion represented that it intended “to have a check cut by early

to mid-next week,” for the outstanding balance due and owed. Despite this admission, Dominion

has not paid FLS the outstanding balance due and owed.

         12.       The PO is a valid and enforceable agreement, in which Dominion agreed to pay

FLS $3,264,928.55 for the services, labor, materials, and equipment FLS provided as required by

the PO.

         13.       FLS fully complied with the PO and addendum thereto.

         14.       Dominion failed to pay FLS the amount of $164,750.79 in accordance with the

terms of the PO despite FLS’ repeated demands thereby materially breaching the contract.

          15.      As a direct and proximate result of Dominion’s material breach of the PO, FLS has

suffered damages in the amount of $164,750.79, and is entitled to recover that amount along with

prejudgment interest, attorneys’ fees, and costs.

         WHEREFORE, FLS requests this Court to enter judgment against Dominion on its behalf

in the amount of $164,750.79, plus prejudgment interest, attorneys’ fees, costs, and further and

different relief as the Court deems just and proper.




                                                    3
4842-4309-2335.2
     Case 3:18-cv-00673-JAG Document 1 Filed 10/02/18 Page 4 of 4 PageID# 4



Date: October 2, 2018                Respectfully submitted,


                                     /s/ Amy E. Garber
                                     Amy E. Garber (Virginia Bar No. 83098)
                                     BRADLEY ARANT BOULT CUMMINGS LLP
                                     1615 L Street, NW, Suite 1350
                                     Washington, DC 20036
                                     Telephone: (202) 719-8237
                                     Facsimile: (202) 719-8337
                                     Email: agarber@bradley.com

                                     Counsel for Plaintiff
                                     FLSmidth Inc.




                                        4
4842-4309-2335.2
